232 F.2d 890
William PATTERSON, Appellant,v.Floyd SIMONS, Appellee.
No. 12520.
United States Court of Appeals Sixth Circuit.
April 4, 1956.

Hugh K. Davidson, Detroit, Mich., for appellant.
Marvin E. Larivee, Robert D. Anspach, Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
On this appeal from a judgment for $3,500 damages entered by the United States District Court for the Eastern District of Michigan on the verdict of a jury in favor of the appellee, the oral arguments and briefs of the attorneys and the entire record in the case have been carefully considered;


2
And no reversible error appearing in the conduct of the trial, and the verdict of the jury being supported by substantial evidence;


3
The judgment is affirmed.